Filed 7/20/22 P. v. Dubberke CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                           B315617

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. PA095663)
         v.

JUSTIN WOLFGANG DUBBERKE,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County. Michael Terrell, Judge. Affirmed.
      William Gerhard Holzer, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Kathy S. Pomerantz, Deputy
Attorneys General, for Plaintiff and Respondent.

                        _________________________________
       Justin Wolfgang Dubberke pleaded no contest to carrying
an unregistered, loaded firearm in public. As part of his plea, the
trial court ordered Dubberke to serve two years’ felony probation
with various conditions. On appeal, Dubberke argues that a
condition of his probation that he “not own, use, or possess any
dangerous or deadly weapons, including any firearms, knives or
other concealable weapons” is unconstitutionally overbroad and
vague as to the terms “any . . . knives or other concealable
weapons.”
       We disagree. The phrase “deadly or dangerous weapons”1
is well-defined by case law and has been held to pass
constitutional muster as a condition of probation, and “knives or
other concealable weapons” are explicitly included as examples of
objects encompassed by the phrase “deadly or dangerous
weapons.” Accordingly, the probation condition is neither
overbroad nor vague. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       According to the probation officer’s report, on December 7,
2020, Los Angeles Sherriff Department deputies observed
Dubberke driving a vehicle with expired registration and
conducted a traffic stop. During the stop, Dubberke was found in
possession of a semi-automatic firearm with live ammunition, a
semi-automatic pistol with live ammunition, other live
ammunition, and a collapsible baton. He was charged by
information with carrying an unregistered, loaded handgun in his


1     We use the phrases “deadly or dangerous weapons” and
“dangerous or deadly weapons” interchangeably, as there is no
material difference between them, and both phrases appear in
court decisions.




                                2
vehicle, in violation of Penal Code section 25850, subdivision (a),
and with possession of a “billy, blackjack etc.,” in violation of
Penal Code section 22210. The latter charge was dropped
pursuant to the parties’ plea agreement.
      Dubberke plead no contest pursuant to People v. West
(1970) 3 Cal.3d. 595 to the violation of Penal Code section 25850,
subdivision (a). The trial court suspended imposition of
Dubberke’s sentence and imposed two years’ felony probation
with several terms and conditions, including that he “not own,
use, or possess any deadly or dangerous weapons, including any
firearms, knives or other concealable weapons.” This specific
phrase also appears on a pre-printed form titled “Conditions of
Supervision” with several boxes checked, including the one
stating: “Do not own, use, or possess any deadly or dangerous
weapons, including any firearms, knives, or other concealable
weapons,” with the portion before the word “including” in bold
and the portion starting with “including” in normal typeface.
      Dubberke appealed the imposition of the condition that he
“not own, use, or possess any deadly or dangerous weapons,
including any firearms, knives, or other concealable weapons.”
                           DISCUSSION
      We review de novo a challenge to a probation condition as
unconstitutionally overbroad or vague.2 (People v. Arevalo (2018)
19 Cal.App.5th 652, 656, citing Sheena K., supra, 40 Cal.4th at

2      The People concede that Dubberke’s claim is not forfeited
by failing to raise it below because his claim is a facial,
constitutional challenge that raises purely legal questions and
does not require reference to the factual record, so it may be
raised for the first time on appeal. (In re Sheena K. (2007) 40
Cal.4th 875, 889 (Sheena K.).)




                                 3
pp. 888–889; In re Shaun R. (2010) 188 Cal.App.4th 1129, 1143;
In re J.H. (2007) 158 Cal.App.4th 174, 183.)
       “In granting probation, courts have broad discretion to
impose conditions to foster rehabilitation and to protect public
safety . . . .” (People v. Carbajal (1995) 10 Cal.4th 1114, 1120.)
I.     The Challenged Probation Condition Is Not
       Unconstitutionally Overbroad
       Dubberke first argues that the challenged probation
condition is overbroad because it prevents his possession of “all
knives” and because the inclusion of the words “concealable
weapons” unconstitutionally restricts his possession of all kinds
of benign and ordinary personal property, such as keys and
flashlights.
       “A probation condition that imposes limitations on a
person’s constitutional rights must closely tailor those limitations
to the purpose of the condition to avoid being invalidated as
unconstitutionally overbroad.” (Sheena K., supra, 40 Cal.4th at
p. 890.) “The essential question in an overbreadth challenge is
the closeness of the fit between the legitimate purpose of the
restriction and the burden it imposes on the defendant’s
constitutional rights—bearing in mind, of course, that perfection
in such matters is impossible, and that practical necessity will
justify some infringement.” (In re E.O. (2010) 188 Cal.App.4th
1149, 1153.)
       Dubberke’s overbreadth claim fails because the specific
words he challenges as rendering the probation condition
overbroad—i.e. “any . . . knives or other concealable weapons”—
are simply examples of objects prohibited by the phrase “deadly
or dangerous weapons,” which, as he admits, is a phrase that has




                                 4
been widely held as constitutional and defined by case law. It is
so well-defined that he explicitly does not challenge this phrase.
       “ ‘[D]angerous or deadly weapon[s]’ ” has been broadly held
to encompass two categories of weapons: (1) inherently deadly
weapons and (2) weapons that are not deadly per se but may be
used to cause death or great bodily injury. (In re R.P. (2009) 176
Cal.App.4th 562, 567 (R.P.).) An object that is not deadly per se
is used in a “dangerous or deadly” manner when the offender
intended to use it as a weapon. (Ibid.) “[D]angerous or deadly
weapon” is also defined by California jury instructions as follows:
“[‘A deadly or dangerous weapon’ means any weapon, instrument
or object that is capable of being used to inflict great bodily injury
or death [.] [, and it can be inferred from the evidence, including
the attendant circumstances, namely, the time, [or] place,
[destination of the possessor,] [the alteration, if any, of the object
from its standard form,] and any other relevant fact, that the
possessor intended on that [or those] [occasion[s] to use it as a
weapon should the circumstances so require].]].” (CALJIC
No. 17.16, italics added.) The well-defined phrase “dangerous or
deadly weapon” has been held to pass constitutional muster as a
condition of probation. (See, e.g., R.P., supra, 176 Cal.App.4th at
pp. 567–568.)
       Dubberke claims that we must find that the words
“any . . . knives or other concealable weapons,” indicate a broader
restriction, or additional items to be restricted, than those items
already constrained by the phrase “any deadly or dangerous
weapons,” or otherwise these additional words would be




                                  5
superfluous.3 We disagree. As Dubberke himself recites, when
interpreting a probation condition, we must rely on the “context
and common sense” (In re Ramon M. (2009) 178 Cal.App.4th 665,
677), overruled on another ground in In re G.C. (2020) 8 Cal.5th
1119, 1132) and give the provision “ ‘the meaning that would
appear to a reasonable, objective reader.’ ” (People v. Olguin
(2008) 45 Cal.4th 375, 382.) We must also rely upon standard
cannons of interpretation, such as those set forth in California
Supreme Court precedent, which makes clear that the term
“ ‘including’ ” followed by a list of things “ ‘connotes an
illustrative listing.’ ” (People v. Arias (2008) 45 Cal.4th 169, 181
(Arias).)
        Reading “any deadly or dangerous weapons, including any
firearms, knives, or other concealable weapons” in a
commonsense manner, the portion following “including” is an
“ ‘illustrative listing’ ” of objects encompassed by the defined
phrase “any deadly or dangerous weapons.” (See Arias, supra,
45 Cal.4th at p. 181.) Thus, the condition read in full prohibits
the possession of any “ ‘ “deadly or dangerous weapon,” ’ ”
including any knives or concealed weapons that are either
“items specifically designed as weapons” or “items not specifically
designed as weapons that the probationer intended to use to
inflict, or threaten to inflict, great bodily injury or death.”
(People v. Moore (2012) 211 Cal.App.4th 1179, 1186 (Moore),
citing R.P., supra, 176 Cal.App.4th at p. 570.) The challenged
probation condition therefore restricts the use of butter knives,


3     Dubberke explicitly does not challenge as overbroad the
restriction that he may not “own, use, or possess any deadly or
dangerous weapons.”




                                 6
concealed keys, and other household items not designed
specifically as weapons only if they are used with the intent to
inflict great bodily injury or death. (Ibid.)
       In sum, because the words “any deadly or dangerous
weapons” have widely been found to be clearly defined and not
overbroad, the probation condition is not overbroad simply
through the addendum of an illustrative listing of items included
in that well-defined phrase.
II.    The Probation Condition Is Not Unconstitutionally
       Vague
       Dubberke next argues that the restriction that he may not
own, use, or possess “any . . . knives or other concealable
weapons,” is unconstitutionally vague because it is unclear which
knives and concealed items the phrase encompasses.
       The vagueness doctrine is premised on due process and the
need for fair warning. (Sheena K., supra, 40 Cal.4th at p. 890.)
Accordingly, a probation condition “ ‘must be sufficiently precise
for the probationer to know what is required of him, and for the
court to determine whether the condition has been violated,’ if it
is to withstand a challenge on the ground of vagueness.
[Citation.]” (Ibid.) “In determining whether the condition is
sufficiently definite, however, a court is not limited to the
condition’s text. [Citation.] We must also consider other sources
of applicable law [citation], including judicial construction of
similar provisions. [Citations.] Thus, a probation condition
should not be invalidated as unconstitutionally vague ‘ “ ‘if any
reasonable and practical construction can be given to its
language.’ ” ’ [Citation.].” (People v. Hall (2017) 2 Cal.5th 494,
500–501.)




                                7
       Although the legal standard for what makes a probation
condition unconstitutionally vague is different from what makes
it overbroad, Dubberke’s vagueness argument fails for essentially
the same reasons as his overbreadth argument. As detailed
above, the commonsense construction of the challenged probation
condition is that the phrase “deadly or dangerous weapons” is
explicitly inclusive of the terms that follow it, by means of the
word “including,” and those terms following the word “including”
illustrate the kinds of weapons that Dubberke is prohibited from
possessing. In other words, when read in context, the reasonable
and practical construction of “any . . . knives or other concealable
weapons” is that the knives and concealable weapons that are
prohibited are those that are included in the definition of “deadly
or dangerous weapons.” This phrase has been defined by
numerous legal opinions and held not vague. (See, e.g., Moore,
supra, 211 Cal.App.4th at p. 1189; R.P., supra, 176 Cal.App.4th
at p. 568.)
                           DISPOSITION
       The sentence imposing probation conditions is affirmed.



                                                         *
                                     HARUTUNIAN, J.
We concur:



             STRATTON, P. J.               GRIMES, J.

*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 8